Citation Nr: 0725538	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-31 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).  The Board 
Remanded the claim in June 2004.


FINDINGS OF FACT

1.  The veteran does not have a current, competent diagnosis 
of PTSD.  

2.  The medical evidence establishes that the veteran did not 
manifest a psychiatric disorder in service or within a year 
of separation from service and that he does not have a 
current psychiatric disorder which is causally related to his 
service or any event therein.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2002 and January 2003, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for a claim for service connection for a 
psychiatric disability, to include PTSD.  Although the 
veteran was not provided with notice of the disability rating 
and effective date regulations, because service connection 
has been denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, searching unit records to verify 
the veteran's claimed stressor, and providing a VA 
examination.  

In particular, following the Board's June 2004 Remand, the 
veteran's Social Security Administration (SSA) disability 
application records were obtained, and records were obtained 
from the U.S. Armed Services Center for Unit Records Research 
(CURR)), now known as the U.S. Army and Joint Services 
Records Research Center (JSRRC).  A letter advising the 
veteran of all provisions of the VCAA, except as noted above, 
was issued by the Appeals Management Center.  The veteran was 
advised of the types of evidence which might substantiate his 
claim, and was afforded the opportunity to submit additional 
evidence of information.  If there was any defect in 
compliance with the VCAA, the record establishes that the 
veteran has not been prejudiced.  The record shows that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of the claim on appeal.  See Overton v. 
Nicholson, 20 Vet .App. 427, 438 (2006).  The Board finds 
that all requirements in the VCAA, including the duty to 
notify the veteran and the duty to assist the veteran, have 
been met.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  If a chronic disorder 
such as a psychosis is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  If the evidence establishes that 
the veteran was engaged in combat with the enemy, and the 
claimed stressor is related to combat (in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The veteran contends that he has PTSD as a result of exposure 
to dead bodies in Vietnam.  The veteran's service personnel 
records indicate that he served as a shipping clerk in 
Vietnam with the 542d Medical Company (Clearing), whose 
mission was to provide dispensary care, provide support to 
hospitals and medical facilities, and to provide care for 
prisoners of war and detainees.  See October 2006 United 
States Armed Services Center for Research of Unit Record 
(CURR) report.  A search of all available combat unit records 
did not find any information that would place that unit in 
combat.  Id.  The CURR report notes that there was little 
archived documentation for the 542d Medical Company, but that 
the records of the 70th Medical Battalion, the 43d Medical 
Group, and the 24th Medical Group, who were a higher 
headquarters to the 542d Medical Company, were also reviewed, 
and none of those records indicated that the 542d Medical 
Company was involved in combat.  Id.  Because there is no 
evidence of exposure to combat, credible supporting evidence 
is needed to verify the veteran's stressor.  The veteran has 
not submitted any credible corroborative evidence of his 
stressor, however, and the CURR report states that, based on 
the 542d Medical Company's mission, the veteran may have seen 
some dead bodies, but this exposure could not be confirmed.  

The service medical records do not report any treatment for, 
or complaints of, a psychiatric disorder, and the April 1967 
separation examination record reports normal findings for the 
psychiatric system and negative histories as to "nervous 
trouble" or "depression or excessive worry."

March and November 1985 and October 1989 private treatment 
records reflect that the veteran reported a history of PTSD.  
The provider stated that the veteran had physiological 
stress, depression and anxiety due to "the incident of the 
Vietnam War."  See treatment records of Dr. F.S. Padilla 

A March 1998 VA treatment record reports the diagnosis of 
major depressive disorder; a July 1998 VA treatment record 
reflects assignment of diagnoses of PTSD and facial 
paralysis.  Several records dated from July 1998 and 
thereafter discuss the impact of the pain caused by the 
veteran's facial paralysis.  A November 1998 record reports 
the diagnoses of schizo-affective disorder and paranoid 
personality disorder.  See November 1998 Caribbean American 
Life Insurance Company record.  A November 1998 Social 
Security Administration (SSA) Disability record reports the 
veteran's history of a mental condition since January 1998, 
due to his job ending in September 1997.  Subsequent records 
report diagnoses of depression, rule out PTSD, and "rule out 
alcohol abuse vs dependence."  See, e.g., June 2002, October 
2003, August 2004, and September 2004 VA treatment records.  
The veteran, in his October 2003 substantive appeal, contends 
that he has a schizophrenic disorder as a result of his 
service.  

A VA examination was conducted in September 2005.  The 
examiner, who previously reviewed the claims file, summarized 
the veteran's psychiatric history and noted that there was no 
psychiatric complaint, history, symptom, diagnosis, or 
treatment in service.  The record reports the veteran's 
history of being irritable, verbally aggressive, getting into 
fights, having trouble sleeping, and being depressed since 
his son died.  (The record reflects that the veteran's son 
died in August 2002).  The veteran did not report any 
stressors, and the record notes that the veteran stated that 
he was "not claiming anything, his wife is the one writing 
the claims."  The examiner diagnosed the veteran with 
alcohol dependence and depressive disorder.  The examiner 
stated that, "based on the veteran's history, records, and 
evaluation," the veteran did not meet the diagnostic 
criteria for PTSD.  He added that although records "have 
included the diagnosis of PTSD, there is no clear clinical 
evidence, nor a formal PTSD evaluation, to justify" the 
diagnosis.  

The examiner also stated that the veteran's neuropsychiatric 
disorders, diagnosed as depressive disorder and alcohol 
dependence, are not related to, caused by, due to, or 
secondary to his military service.  In support of this 
opinion, the examiner emphasized how the records of the first 
non-PTSD psychiatric diagnoses in 1998 report the veteran's 
history of a psychiatric disability beginning after he lost 
his job and his history of financial difficulties, nicotine 
use, and alcohol use.  

Service connection for PTSD must be denied.  Although the 
evidence of record includes diagnoses of PTSD, the records do 
not indicate that any of the diagnoses were made in accord 
with 38 C.F.R. § 4.125(a).  The September 2005 examiner, who 
reviewed the evidence of record, found that the past 
diagnoses were not supported by the clinical evidence, and he 
found that the veteran did not have PTSD.  The September 2005 
report is more comprehensive than any other psychiatric 
evaluation of record.  The weight and probative value of this 
report establishes, by a preponderance of the medical 
evidence, that the veteran does not currently meet the 
criteria for a diagnosis of PTSD.

Additionally, the veteran does not have a verified stressor 
as required by 38 C.F.R. § 4.125(a) due to the lack of 
evidence of combat exposure and the lack of competent 
corroborative evidence of exposure to dead bodies.  Because 
the veteran does not have a current, competent diagnosis of 
PTSD or a verified stressor, service connection for PTSD is 
not warranted.  

Service connection is also not warranted for an alternate 
psychiatric disorder.  Although the veteran has a current 
neuropsychiatric disability, there is no evidence that the 
disability was incurred in service or within a year of 
service.  The initial record of psychiatric treatment is 
found in 1985, more than 18 years after separation from 
service.  Additionally, the September 2005 VA examiner opined 
that the veteran's neuropsychiatric disability was not 
etiologically related to service, and there is no 
countervailing medical opinion of record.  The criteria for 
service connection for PTSD are not met, and the claim must 
be denied.


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.  



____________________________________________
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


